Citation Nr: 1119130	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-13 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for blood clots, to include as due to mustard gas, Lewisite, and/or other toxic chemical exposure.

4.  Entitlement to service connection for allergy to aerosols, to include as due to mustard gas, Lewisite, and/or other toxic chemical exposure.

5.  Entitlement to service connection for an eye condition, to include as due to mustard gas, Lewisite, and/or other toxic chemical exposure.

6.  Entitlement to service connection for hardening of the arteries, to include as due to mustard gas, Lewisite, and/or other toxic chemical exposure.



REPRESENTATION

Appellant represented by:	Robert Walsh, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to March 1962.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2008 rating decision of the VA Regional Office in Muskogee, Oklahoma that denied service connection for bilateral hearing loss disability and tinnitus, as well as service connection for blood clots, hardening of the arteries, allergy to aerosols or allergies, and an eye condition, to include as due to mustard gas, Lewisite, and/or other toxic chemical exposure.  

Following review of the record, the issues of entitlement to service connection for blood clots, hardening of the arteries, and an eye condition, to include as due to mustard gas, Lewisite and/or other toxic chemical exposure, and tinnitus are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Allergy is not shown by the evidence of record.

2.  Noise exposure is consistent with the Veteran's duties in service.

3.  The Veteran does not have hearing loss disability attributable to inservice noise exposure; an organic disease of the nervous system was not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  Allergy was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Bilateral hearing loss disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he was exposed to a number of toxic gases and/or chemical agents in service, including mustard gas, Lewisite, chlorine, Agent Orange, etc, and is allergic to aerosols or has allergies as a result thereof for which service connection should be granted.  He also maintains that he currently has bilateral hearing loss of service onset from acoustic trauma during training for which service connection is also warranted.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Here, the Veteran was sent letters in August, September and October 2007 prior to the initial unfavorable decision on the claims under consideration.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for the award if service connection were granted was sent to the appellant in August 2007.  In this case, however, service connection for allergy to aerosols or allergies, to include as due to mustard gas, Lewisite, and/or other toxic chemical exposure, and bilateral hearing loss is denied.  Therefore, no rating or effective date will be assigned with respect to these claimed conditions.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive VA clinical records have been associated with the claims folder.  The Veteran's statements in the record have been carefully considered.  

VA's duty to assist the Veteran in the development of the claims includes providing an examination when indicated. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not been afforded a VA examination with respect to the claimed allergies, and bilateral hearing loss.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

The Board concludes that a medical examination with a medical opinion is not warranted as to bilateral hearing loss or allergies.  This is because upon review of the Veteran's claims folder, none of the first three requirements for determining whether a medical examination is required is shown.  As delineated and supported in greater detail below, 1) There is no competent evidence of a current disability or persistent recurrent symptoms of either bilateral hearing loss disability or allergies.  The Veteran has voluminous clinical records and there and no diagnosis or allergy or hearing loss is demonstrated.  2) There is no evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies.  There is no reference to or any record of either hearing loss or allergy in service.  Although, the Board concedes that the Veteran may have been exposed to noise and possibly toxic environmental agents in service, the fact that he has no current diagnoses of the conditions relative to such exposures makes this a moot point.  3/4) An indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See numbers one and two - no current disability.

Therefore, the Board is of the opinion that there is sufficient medical evidence of record to render a decision on the claims of entitlement to service connection for bilateral hearing loss and allergies.  VA has no duty to obtain an examination or medical opinion. Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

For reasons discussed below, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims for allergies and bilateral hearing loss. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claims of entitlement to service connection for allergy to aerosols or allergies, to include as to mustard gas, Lewisite, and/or other toxic chemical exposure, and bilateral hearing loss are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and an organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

1.  Service connection for allergy.

Factual Background

The Veteran's DD form 214 and service administrative records reflect a military occupational specialty of decontamination specialist and chemical warfare helper.  

Service treatment records do not refer to any treatment for allergies or upper respiratory complaints.  When examined in February 2002 for discharge from active duty, the sinuses, mouth, throat, eyes, skin, lungs and chest were evaluated as normal.  The nose was evaluated as affected by deviated nasal septum.  

VA outpatient clinical records dating from 2001 to 2007 reflect that the appellant was afforded physical evaluations on numerous occasions throughout that time frame.  No treatment for or reference to upper respiratory or nasal symptoms are demonstrated.  It was recorded at all times that he had no allergies or no known allergies (NKA).  

A claim of entitlement to service connection for allergy to aerosols, to include as due to mustard gas, Lewisite, and/or other toxic chemical exposure, was received in August 2007.

Legal Analysis

The Veteran asserts that he is allergic to aerosols or has allergies as the result of service or exposure to toxic chemicals and gases he was exposed to therein.  His military occupational specialty is shown to have been decontamination specialist.  As such, the Board finds that his statements concerning exposure to chemical agents in service that reportedly include mustard gas, Lewisite, Agent Orange, CS gas, etc., are credible when viewed in conjunction with the available evidence and are consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a) (2010).  However, this does not by itself provide a basis for a grant of service connection.  Rather, the evidence must demonstrate current disability that is related to disease or injury in service.  After reviewing the evidence pertaining to the claim in its entirety, the Board concludes that service connection is not warranted.

The Veteran's service treatment records reflect no treatment for symptoms diagnosed as an allergy.  The service discharge examination report in February 1962 does not indicate a problem with allergies.  The post service does not refer to any condition of this nature until the appellant filed a claim for such in July 2007 in which he stated that he was allergic to aerosols.  The Board observes, however, that although there is no indication of allergy testing, extensive VA outpatient clinical records dating from 2001 show that allergy status was evaluated throughout the years and was invariably depicted as NKA (no known allergies).  No clinical findings or diagnoses have ever been recorded with respect to allergies.

The Board points out that the existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board observes that although the Veteran claims that he is allergic to aerosols or has allergies as the result of duties in service, neither the lay nor clinical evidence establishes current disability in this regard.  

The Board has considered that the appellant is competent to report allergy symptomatology as such comes to him through the senses. See Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  The Board points out, however, that he has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show current disease or injury in the nature of an allergy for which service connection is being sought.  The Veteran does not refer to any specific symptoms referable to allergy in his statements or in the extensive VA outpatient clinical records dating from 2001.  Although he contends that he has an allergy, review of clinical records indicates that he has affirmatively denied having allergy symptoms.  His claim that he has allergies is thus in direct conflict with responses made on clinical evaluations.  The Board finds that such inconsistencies undermine the Veteran's credibility as a reliable historian.  

Congress specifically limits entitlement to service connection for disease or injury to cases where there is a disability.  In the absence of proof of current disability due to disease or injury there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  The Board accepts that the Veteran was exposed to chemicals in service.  He states that he is allergic to aerosols or has allergies as a result thereof but has not established a viable pathology (injury or disease) that would account for his vague complaints.  The only evidence in support of the claim is the Veteran's own statement that he has allergy without any factual foundation that establishes residual disability, disease or injury related to inservice exposure.

Therefore, in light of the repeated notations of no known allergy in the clinical evidence and the Veteran's inconsistent and unreliable history, the Board concludes that there is no disability, disease, or residuals of injury denominated as allergy for which service connection may be granted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Service connection must thus be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


2.  Service connection for bilateral hearing loss disability.

Factual Background

Service treatment records do not refer to any complaints or treatment for hearing impairment.  When examined in February 1962 for discharge from active duty, the ears were evaluated as normal.  Audiometric testing revealed the following puretone threshold decibel losses:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
00
10
LEFT
10
10
10
00
10

A claim of entitlement to service connection for hearing loss disability was received in August 2007.

VA outpatient clinical records dating from 2001 to 2007 reflect that in December 2003, the ear canals were reported to be patent and the drums "OK".  It was recorded that the Veteran had no ear complaints.  He underwent an Agent Orange registry examination in August 2006 and had complaints that included bilateral decreased hearing.  

Legal Analysis

The Veteran had peacetime service.  His DD form 214 and service discharge examination report reflect that he received citations that included proficiency as an Expert [on the] (Carbine) Rifle.  The Board thus determines that noise exposure is reasonably consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a).  However, this does not by itself enable a grant of service connection.  Rather, the evidence must demonstrate current disability that is related to disease or injury in service.  After reviewing the evidence pertaining to the claim in its entirety, the Board concludes that service connection for bilateral hearing loss disability is not warranted.

The Board notes that despite a military occupational specialty in which it may be conceded that the Veteran was exposed to noise, his service treatment records are not indicative of any complaints or references to hearing impairment, to include on discharge examination in February 1962.  As shown previously, hearing was shown to be well within normal limits by VA standards at separation from active duty. See 38 C.F.R. § 3.385.  Post service, there is no reference to or indication of diminished hearing until an Agent Orange Registry evaluation August 2006 when the appellant reported complaints that included bilateral decreased hearing.  An assessment of hearing impairment was not recorded at that time.  The Board observes that when the appellant was evaluated three years earlier in 2003, he clearly denied ear complaints.  As such, the reference to hearing loss was not recorded until more than 43 years after discharge from active duty.  .

The Board has carefully considered the appellant's lay statement to the effect that he has hearing loss disability service onset.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, in considering the lay report as indicated above, the amount of time that has elapsed between military service and the first post-service evidence of complaint or treatment can be considered. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Bilateral hearing loss is capable of lay observation.  A layman is competent to report that he notices defective hearing as such comes to him through one of the senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  Thus the Veteran's statement as to service onset of hearing impairment constitutes competent evidence.  However, competence and credibility are different matters.  The Board observes that the available evidence first references hearing loss more than 43 years after discharge from active duty.  Nothing in the post service clinical record dating from 2001 suggests hearing loss related to service.  There is no reliable post service confirmation of any continuity of hearing loss deriving from service, nor was hearing impairment demonstrated within one year of discharge from active duty.  The Board finds it significant that when the Veteran first filed a claim for VA benefits in 2002, he did not refer to hearing impairment..  The Board thus finds that the service treatment records, the normal separation examination, the clear denial of ear-related complaints in 2003, and the more than 43-year lapse between service and references to hearing loss weigh against a finding that symptoms in service and continuity of symptomatology are credible.  As such the appellant's statement alluding to chronicity and continuity of symptomatology are of limited probative value.

The Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment. See Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity. Savage v. Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In this instance, it is found that the silent service records, the normal separation examination, and the appellant's denial of any ear complaints three years before the clinical notation of such are far more probative than a remote statement of in-service onset and continuity.  

Furthermore, the Board would also point out there is no document of record that establishes hearing loss disability by VA standards.  There is no showing that the appellant even has hearing loss disability other than by his own statement that is not deemed to be reliable or credible for reasons stated above.  VA outpatient clinical records dating from 2001 to 2007 reflect that the appellant was afforded physical examinations on numerous occasions throughout that time frame and the clinical data do not record a single impression or finding of hearing loss.  Therefore, based on the lay and medical evidence, the Board finds that the Veteran's assertions of in-service onset and continuity of hearing loss symptoms are not credible and do not provide a basis to establish service connection for hearing loss disability.  In sum, the more probative evidence establishes that if there is any hearing loss it developed decades after active duty and is unrelated to service.

Under the circumstances, the Board concludes that there is no reliable and probative evidence indicating that hearing loss disability is related to service or any incident therein.  Additionally, there is no proof of organic disease of the nervous system within one year of separation from service and none is currently demonstrated.  The Board thus finds that the preponderance of the evidence is against the claim and service connection for hearing loss disability is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for allergy to aerosols or allergies, to include as due to mustard gas, Lewisite, and/or other chemical exposure, is denied.

Service connection for bilateral hearing loss disability is denied.


REMAND

As indicated previously, the Veteran's DD form 214 and service discharge examination report reflect a military occupational specialty of decontamination specialist and chemical warfare helper.  In view of such, the Board has determined that exposure to chemicals is consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a).  The type of exposure is not known.  As indicated previously, the Board also concedes noise exposure during service.  

VA outpatient clinical records dating from 2001 contain a clinic entry in October 2005 showing that the Veteran was treated in April 2005 for deep vein thrombosis with pulmonary emboli.  VA ophthalmology clinic notes reflect continuing treatment for cataracts.  A diagnosis of ischemic heart disease appears in a clinical record dated in July 2002.  Review of the record discloses that the Veteran has not had a VA examination with respect to any of these claimed disorders or conditions.  He underwent an Agent Orange registry examination in August 2006 and had complaints that included ringing in the ears.  

Under the circumstances, the Board is of the opinion that the Veteran should be afforded appropriate VA examinations.  The Court of Appeals for Veterans Claims (Court) held in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) that under the VCAA, VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on a claim.  The threshold for getting an examination under the VCAA is low. McLendon;U.S.C.A. § 5103A.

With these considerations in mind and upon further review of the record, the Board finds that a remand for VA examinations are required pursuant to VA's duty to assist.  The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the Board observes that the Veteran indicated in a December 2002 claim that he had been treated for various disabilities at the Oklahoma City VA Medical Center since the 1960s.  The most recent VA records date from 2001.  As there is notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating from 1962 should be requested from the Oklahoma City VA Medical Center and associated with the claims folder.


Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient clinical records dating from 1962 should be requested from the Oklahoma City VA Medical Center, to include those on microfilm or have been retired, and associated with the claims folder.

2.  Schedule the Veteran for an appropriate VA examinations to determine whether he has blood clots, hardening of the arteries, an eye condition related to service, to include exposure to chemical agents therein, and tinnitus related to noise exposure in service.  The claims should be made available to the examiners for review.  All indicated tests and studies should be performed and clinical findings should be reported in detail.  The examination reports should include a discussion of the Veteran's documented clinical history during and after service.  The examiners should provide an opinion as to whether he has blood clots, hardening of the arteries and an eye condition related to service, to include exposure to chemical agents therein, or tinnitus related to noise exposure in service, or whether the disabilities are more likely of post service onset and unrelated to active duty.  The examination reports must include a complete rationale for all opinions and conclusions reached.  

3.  After taking any further development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If a benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


